DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 8, 2020 was filed on the mailing date of the application on June 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 7,324,115) in view of Dickie (US 9,628,107).

As to claim 1, Fraser discloses a method (Figure 6), comprising: one or more attributes of a vertex that is output from a vertex shader (e.g. Figure 2, tile accelerator 101 including transform unit 200, clipping and culling unit 201 and tiling unit 202, where column 3, lines 4-31 notes process of each unit and tiling unit 202 places into vertex buffer 203), the one or more attributes comprising one or more positional attributes (e.g. Figure 5, position attributes X, Y, Z, W) and one or more non-positional attributes (e.g. Figure 5, base and offset colours (R, G, B, A), texture coordinates (U, V, S, T), and a fog value (see column 3, line 60 thru column 4, line 6)); separating each of the one or more attributes into parts based on the format of the attribute (e.g. Figure 5 illustrates vertex buffer organization where the attributes are separated, e.g. base and offset colours (R, G, B, A), texture coordinates (U, V, S, T), and a fog value (see associated text)); compressing each respective part of the attribute based on a type of the part (e.g. Figure 2, compression unit 207, where column 5, lines 26-34 notes compression unit 207 examines the attributes of the vertices stored in the vertex buffer 203 and performs compression (see Figure 6 and associated text)); and storing in a memory the compressed parts of the attribute of the vertex (e.g. Figure 2, vertex data 208 of display list 101, where column 1, lines 19-23 notes storing vertex data in display list 102 (see Figure 6 and associated text)).



Dickie discloses a method (Figure 2, where method of integer compressors (IC) further illustrated in Figure 3), comprising: determining a format of one or more attributes (step 200 notes receiving fixed-length binary floating point sequence (see column 6, lines 43 thru column 7, lines 16), step 205 notes converting the binary floating point values to a shortest radix (see column 7, lines 17 thru column 8, lines 15), where column 7, lines 44-56 notes the shortest radix conversion process converts or formats the values in the floating point sequence to decimal floating point according to existing algorithms); separating each of the one or more attributes into parts based on the format of the attribute (step 210 notes producing a variable length floating point sequence comprising a plurality of decimal digits of differing lengths, e.g. three separate variables forming a triplet (see column 8, lines 16-56), step 215 notes splitting the concatenated triplet into corresponding count, mantissa, and exponent (see column 8, line 57 thru column 9, line 5)); compressing each respective part of the attribute based on a type of the part (steps 220 and/or steps 222 note the individual values split that include the count, mantissa, and exponent are sent to respective integer compressors (IC), where each IC performs integer compression (see column 9, lines 6-28 and column 9, line 35 thru column 10, line 10 and associated text of Figure 3)); and storing in a memory the compressed parts of the attribute (steps 230 and/or steps 232 note sending candidate bit streams to be compared, step 240 notes selecting the shortest bit triplet, and step 250 notes sending selected candidate bit stream as a single bit stream for recording or storage (see column 9, lines 28-34 and column 10, line 11 thru column 11, line 17)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fraser’s method of compressing vertex attributes with Dickie’s method of compression to optimize and improve lossless floating point compression for storage (see column 2, lines 27-67 of Dickie).

Claim 14 is similar in scope to claim 1 above in that Fraser modified with Dickie disclose a graphics pipeline of a graphics processing unit (Fraser, Figure 1, graphics system comprising tile accelerator 101 of Figure 2 with pipeline), the graphics pipeline comprising: a compressor (Fraser, compression unit 207; modified with Dickie, compression module 20) that receives one or more attributes of a vertex that is output from a vertex shader, the compressor to perform the method as outlined in claim 1 above.  Please see the rejection and rationale for claim 1 above.

As to claims 7 and 20, Fraser modified with Dickie disclose remapping the one or more attributes of the vertex shader from an array of structure arrangement to a structure of array arrangement (Fraser, Figure 5 illustrates vertex buffer organization prior to compression, where Figure 6 illustrates display list organization upon compression, see associated text).

Allowable Subject Matter

Claims 2-6, 8, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 15, the prior art of record, specifically Dickie, discloses “the format of a first attribute comprises a floating-point format, wherein parts of the first attribute in the floating-point format comprise a sign part, an exponent part, and a mantissa part step 215 notes splitting the concatenated triplet into corresponding count, mantissa, and exponent (see column 8, line 57 thru column 9, line 5), and wherein compressing each respective part of the first in the floating-point format comprises: compressing the sign part using a run-length encoding; determining a first order differential of the exponent part; compressing the exponent part using a zero-run encoding and a Golomb-Rice coding; determining a first order differential of the mantissa part; and compressing the mantissa part using a Golomb-Rice coding” (steps 220 and/or steps 222 note the individual values split that include the count, mantissa, and exponent are sent to respective integer compressors (IC), where each IC performs integer compression (see column 9, lines 6-28 and column 9, line 35 thru column 10, line 10), where Figure 3 and associated text, e.g. column 28-35 notes the IC may comprise one or any number of integer compression algorithms, such as non-negative integers, integers of constant length, Elias coding, Rice coding, delta coding, etc., thus each individual may be compressed using different compression algorithms), but fails to explicitly teach or suggest, singly or combined, the italicized portions of fixed-point format, wherein parts of the first attribute in the fixed-point format comprise a sign part, an integer part, and a fractional part, and wherein compressing each respective part of the first attribute in the fixed-point format comprises: compressing the sign part using a run-length encoding; compressing the integer part using a Golomb-Rice coding; and compressing the fractional part using a Golomb-Rice coding” (steps 220 and/or steps 222 note the individual values split that include the count, mantissa, and exponent are sent to respective integer compressors (IC), where each IC performs integer compression (see column 9, lines 6-28 and column 9, line 35 thru column 10, line 10), where Figure 3 and associated text, e.g. column 28-35 notes the IC may comprise one or any number of integer compression algorithms, such as non-negative integers, integers of constant length, Elias coding, Rice coding, delta coding, etc., thus each individual may be compressed using different compression algorithms), but fails to explicitly teach or suggest, singly or combined, the italicized portions of the limitations of the claims, thus the claims as a whole.  Regarding claims 6 and 19, the prior art of record, specifically Dickie, discloses “the format a first attribute comprises an integer format (e.g. Figure 3, step 300 notes receiving integer sequence), wherein parts of the first attribute in the integer format comprise a sign part and an integer part (column 11, lines 22-26 notes the integer sequence may include one or decimal count, decimal exponent, or decimal mantissa), and wherein compressing each respective part of the first attribute in the integer format comprises: compressing the sign part using a run-length encoding; and compressing the integer part using a Golomb-Rice coding” (steps 220 and/or steps 222 note the individual values split that include the count, mantissa, and exponent are sent to respective integer compressors (IC), where each IC performs integer compression (see column 9, lines 6-28 and column 9, line 35 thru column 10, line 10), where Figure 3 and associated text, e.g. column 28-35 notes the IC may comprise one or any number of integer compression algorithms, such as non-negative integers, integers of constant length, Elias coding, Rice coding, delta coding, etc., thus each individual may be compressed using different compression algorithms), but fails to explicitly teach or suggest, singly or combined, the italicized portions of the limitations of the claims, thus the claims as a whole.  Regarding claim 8, the prior art of record discloses “reading from the memory the compressed parts of a first attribute of the vertex, decompressing the compressed parts of the first attribute (Fraser, Figure 9 and associated text; modified with Dickie, column 8, lines 55-56) by: using a run-length decoding based on a compressed part comprising a sign part of the first attribute; using a zero-run encoding and a Golomb-Rice decoding based on a compressed part comprising an exponent part of the first attribute; and using a Golomb-Rice decoding based on a compressed part comprising one of a mantissa part, an integer part, and a fractional part of the first attribute” but fails to explicitly teach or suggest, singly or combined, the italicized portions of the limitations of the claims, thus the claim as a whole.  Dependent claims 3 and 4 are indicated allowable for depending upon indicated allowable claim 2; dependent claims 16 and 17 are indicated allowable for depending upon indicated allowable claim 15.

Claims 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record discloses “reading from the memory the compressed parts of a first attribute of the vertex, decompressing the compressed parts of the first attribute Fraser, Figure 9 and associated text; modified with Dickie, column 8, lines 55-56) by: using a run-length decoding based on a compressed part comprising a sign part of the first attribute; using a zero-run encoding and a Golomb-Rice decoding based on a compressed part comprising an exponent part of the first attribute; and using a Golomb-Rice decoding based on a compressed part comprising one of a mantissa part, an integer part, and a fractional part of the first attribute” but fails to explicitly teach or suggest, singly or combined, the italicized portions of the limitations of the claims, thus the claim as a whole.  Dependent claims 10-13 are indicated allowable for depending upon indicated allowable claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612